Case 9:19-bk-11573-MB   Doc 1406 Filed 10/20/20 Entered 10/20/20 15:49:40              Desc
                          Main Document Page 1 of 5



 1

 2                                                         FILED & ENTERED
 3
 4
                                                                 OCT 20 2020

 5                                                          CLERK U.S. BANKRUPTCY COURT
                                                            Central District of California
                                                            BY handy      DEPUTY CLERK
 6
 7

 8                       UNITED STATES BANKRUPTCY COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

 10                              NORTHERN DIVISION

 11
      In re:                              Case No.: 9:19-bk-11573-MB
 12

 13 HVI CAT CANYON, INC.,                 Chapter 11

 14                 Debtor.               SCHEDULING ORDER RE: EVIDENTIARY
                                          HEARING ON MOTION FOR AN ORDER
 15                                       AUTHORIZING THE ABANDONMENT OF
                                          ANY UNSOLD ASSETS AND REJECTION OF
 16                                       ANY UNSOLD UNEXPIRED LEASES AND/OR
 17                                       EXECUTORY CONTRACTS FILED BY
                                          CHAPTER 11 TRUSTEE [CASE DKT. 1288]
 18
                                          Date: November 9, 2020
 19                                       Time: 9:00 a.m.
 20                                       The hearing will be conducted remotely, using
 21                                       ZoomGov video and audio:

 22                                       URL: https://cacb.zoomgov.com/j/1618078914
                                          Meeting ID: 161 807 8914
 23                                       Password: 057400
                                          Telephone Numbers: 1 (669) 254 5252
 24
                                                           or 1 (646) 828 7666
 25

 26

 27
 28
Case 9:19-bk-11573-MB         Doc 1406 Filed 10/20/20 Entered 10/20/20 15:49:40                  Desc
                                Main Document Page 2 of 5



  1          On October 14, 2020, the Court conducted a continued hearing on the Motion for an Order

  2 Authorizing the Abandonment of any Unsold Assets and Rejection of any Unsold Unexpired Leases

  3 and/or Executory Contracts (the "Motion") filed by the chapter 11 trustee (the "Trustee") the
  4 objections or joinders filed to the Motion by Windset Farms (California), Inc. ("Windset"), the

  5 California Department of Conservation, Geologic Energy Management Division ("CalGEM"), and

  6 the County of Santa Barbara, California; Harry E. Hagen, as Treasurer-Tax Collector of the County
  7 of Santa Barbara, California, and Santa Barbara County Air Pollution Control District (collectively,

  8 the "Santa Barbara Authorities") and the replies thereto filed by the Trustee and UBS AG, London

  9 Branch and UBS AG, Stamford Branch (collectively, "UBS"). Case Dkt. Nos. 1288, 1352-54,

 10 1381, 1386, 1337, 1339 & 1395. Appearances were as noted in the record.

 11          The Court determined that the Trustee has met his initial burden of proof and his burden of

 12 persuasion under Bankruptcy Code section 554(a) to show that the property to be abandoned is

 13 burdensome to the estate or is of inconsequential value and benefit to the estate. The Court sets a

 14 continued hearing to consider further the objecting parties' contention that the proposed

 15 abandonment is subject to the exception recognized by the Supreme Court in Midlantic Nat'l Bank

 16 v. N.J. Dep't of Envtl. Prot., 474 U.S. 494 (1986). At the continued hearing, the Court will consider

 17 the appropriate legal standard for determining when and if the Midlantic exception is applicable,

 18 and receive live testimony to determine whether that legal standard has been satisfied with respect
 19 to the relief requested by the Trustee.

 20          In light of the pending COVID-19 pandemic, the Court finds good cause and compelling

 21 circumstances to conduct the evidentiary hearing remotely and to receive testimony by audio and

 22 video transmission from outside the courtroom, as contemplated by Federal Rule of Civil

 23 Procedure 43(a), which is applicable to this chapter 11 case pursuant to Federal Rule of Bankruptcy

 24 Procedure 9017. Further, the Court finds that utilizing ZoomGov audio and video technology to

 25 conduct such a hearing will provide "appropriate safeguards" within the meaning of Rule 43(a).

 26 Among other things, Court will be able to see and hear the witnesses in real time, counsel will have

 27 the ability to interpose evidentiary objections in real time, and the Court will be able to assess the
 28 credibility of all witnesses in a manner substantially similar to that of live, in-court testimony.
                                                        2
                                SCHEDULING ORDER RE EVIDENTIARY HEARING ON MOTION TO ABANDON
Case 9:19-bk-11573-MB     Doc 1406 Filed 10/20/20 Entered 10/20/20 15:49:40                  Desc
                            Main Document Page 3 of 5



 1        Based on the foregoing, IT IS HEREBY ORDERED THAT:

 2        1. Evidentiary Hearing. The Court will conduct a continued hearing on the Motion, as an

 3           evidentiary hearing, on November 9, 2020 at 9:00 a.m. The evidentiary hearing will

 4           be conducted using ZoomGov audio and video using the connection information shown

 5           above, on the caption page of this order. Any attorney that plans to participate in the

 6           evidentiary hearing must appear using both audio and video (i.e., an attorney appearing

 7           by way of an audio-only connection will not be permitted to participate in the

 8           evidentiary hearing).

 9        2. Briefs. The Trustee shall file and serve his pre-hearing brief by November 2, 2020 at

 10          5:00 p.m. Windset, CalGEM, the Santa Barbara Authorities and UBS shall file their

 11          pre-hearing briefs by November 5, 2020.

 12       3. Witness Lists. By November 2, 2020 at 5:00 p.m. each party shall file and serve a list

 13          of the witnesses that each party intends to call at the evidentiary hearing. The witness

 14          list shall include a working email address for each witness.

 15       4. Electronic Submission of Evidentiary Hearing Exhibits. By November 2, 2020 at 5:00

 16          p.m., each party shall provide to each of the other parties, each witness, and the Court

 17          (Chambers_Barash@cacb.ucourts.gov) an electronic copy, in Adobe .pdf format, of

 18          each exhibit the parties may use at the evidentiary hearing for any purpose, including

 19          rebuttal or impeachment.

 20              a. The parties may distribute these exhibits by email and/or a secure link to an FTP

 21                  or other file sharing service.

 22              b. Upon receipt of the electronic exhibits, each attorney and witness shall ensure

 23                  that the electronic exhibits can be opened and accessed (subject to any password

 24                  protection for rebuttal or impeachment exhibits).

 25              c. Each .pdf file shall comprise a separate exhibit. The parties shall assign file

 26                  names corresponding to the number or letter assigned to such exhibit.

 27
 28
                                                         3
                            SCHEDULING ORDER RE EVIDENTIARY HEARING ON MOTION TO ABANDON
Case 9:19-bk-11573-MB    Doc 1406 Filed 10/20/20 Entered 10/20/20 15:49:40                      Desc
                           Main Document Page 4 of 5



  1                     i. The exhibits of the Trustee and UBS shall be named according to the

  2                        following sequence: T_Ex_1, T_Ex_2, T_Ex_3, etc. and UBS_Ex_1,

  3                        UBS_Ex_2, UBS_Ex_3, etc.

  4                     ii. The exhibits of Windset, CalGEM and the Santa Barbara Authorities

  5                        shall be named according to the following sequence: Wind_Ex_A,

  6                        Wind_Ex_B, Wind_Ex_C, etc., CA_Ex_A, CA_Ex_B, CA_Ex_C, etc.,

  7                        and SB_Ex_A, SB_Ex_B, SB_Ex_C, etc.

  8             d. Exhibits generally shall not be password protected. However, rebuttal or

  9                impeachment exhibits may be password protected. If assigned passwords, each

 10                rebuttal or impeachment exhibit should be assigned a unique password. During

 11                the evidentiary hearing, if any party wishes to introduce a password-protected

 12                rebuttal or impeachment exhibit, the party shall share the password assigned to

 13                such document on the record.

 14             e. Following the evidentiary hearing, subject to any order of the Court requiring

 15                that an exhibit be redacted or sealed, all exhibits offered at the evidentiary

 16                hearing (whether admitted or excluded) will be filed on the docket by the Clerk

 17                of the Court and become part of the record. Any rebuttal or impeachment

 18                exhibit offered at the evidentiary shall be filed without password protection.

 19                Any exhibit that is not offered at trial shall not be filed on the docket.

 20 ///

 21 ///

 22 ///

 23 ///

 24 ///

 25 ///

 26 ///

 27 ///
 28 ///
                                                       4
                          SCHEDULING ORDER RE EVIDENTIARY HEARING ON MOTION TO ABANDON
Case 9:19-bk-11573-MB          Doc 1406 Filed 10/20/20 Entered 10/20/20 15:49:40               Desc
                                 Main Document Page 5 of 5



 1          5. During the evidentiary hearing, each witness must be situated in a quiet space and

 2              participate in the hearing using both audio and video. Each witness must participate

 3              using a computer that (i) has adequate Internet bandwidth to support the Zoom App,

 4              (ii) has an attached or integrated camera, microphone and speaker, and (iii) is capable of

 5              simultaneously running the Zoom App and the Adobe Acrobat Reader, so that the

 6              witness can access and review the Adobe .pdf exhibits during the examination.

 7              (Although a headset is not required, the Court has found that headsets typically provide

 8              the highest quality audio when using the Zoom App.)

 9                                                        ###

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23   Date: October 20, 2020
 24

 25

 26

 27
 28
                                                             5
                                SCHEDULING ORDER RE EVIDENTIARY HEARING ON MOTION TO ABANDON
